Citation Nr: 1611128	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 1995.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in San Diego, California currently has jurisdiction over case.

The Veteran was scheduled for a Travel Board hearing in June 2014 and did not report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2015).

This matter was previously before the Board in September 2014, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's statements regarding in-service stressors lack credibility and are of minimal probative value.

2.  The Veteran has not been diagnosed with PTSD based on an independently verified in-service stressor.

3.  A psychosis was not compensably disabling within one year of the Veteran's separation from active duty.

4.  There is no competent or credible evidence of a nexus between any diagnosed psychiatric disorder and service.

5.  The Veteran failed, without good cause, to report for a scheduled VA examination.



CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309, 3.310, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated November 2006 and June 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

In September 2014, the Board remanded this appeal to obtain a VA examination, and the Veteran failed to report to the scheduled VA examination and has not provided any reason for his absence.  There is no evidence of record indicated that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report.  38 C.F.R. § 3.655 (2015).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, the Veteran cannot passively wait for it in those circumstances where the Veteran may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including psychoses.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he has PTSD related to participation in evacuation operations following the eruption of Mount Pinatubo in 1991, and because his friend died due to inhaling chemicals to get high, and that he has psychiatric symptoms since service, related to stress.  The Veteran has also stated that his stress stems, in part, from his wife leaving him.  

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.

The Board finds that the evidence does not corroborate the Veteran's assertions that he participated in combat or that he experienced a traumatic event encompassed by 38 C.F.R. § 3.304 (f)(3) as he did not see a ship damaged in port or participate in combat.  Moreover, the Veteran did not allege that he witnessed his friend's death.  Without a valid stressor, there cannot be a valid PTSD diagnosis for VA purposes, as the DSM-IV criteria have not been met. 
The Veteran has reported that he participated in combat during the ground war in the Persian Gulf.  However, the dates and places of his service as shown in the record do not support such a finding.  The dates and places of service also do not support a finding that the Veteran witnessed a ship hitting a mine.

Service personnel records show that the Veteran was onboard the USS Abraham Lincoln from March 12, 1991, to April 11, 1991; from April 29, 1991, to May 9, 1991; and from May 28, 1991, to November 25, 1911.  The evidence shows that the USS Tripoli struck a mine on February 18, 1991, and sustained a 16 by 20 foot hole.  Thus, the records do not support a finding that he witnessed the explosion of the USS Tripoli as it occurred weeks earlier and in a separate location.

The records contain evidence that the Veteran participated in the evacuation of people from the Philippines after the eruption of Mount Pinatubo in 1991, and that he was discharged from service due to his feet.

The Board finds that, other than the statements by the Veteran, there is no evidence to support his assertions of a stressor.  The Board must consider the probative value of the Veteran's statements.  As an initial matter, the Veteran is competent to report on observations and activities that he personally experienced and there are no competency issues concerning the Veteran's assertions.  The remaining question is whether those statements are credible.  Previously, the Board found that the evidence, to include service personnel records, undermined the Veteran's credibility concerning his assertions of combat, seeing a damaged ship, and regarding his friend's death.  Further review does not alter the Board's finding in that regard.

The Veteran also contends that he has had problems with nightmares since 1991.  However, he denied any sleep trouble on his report of medical history in 1994, when he also denied anxiety and other mental health problems.  The Board finds that the contemporaneous statement by the Veteran is more persuasive than much later statements made in conjunction with a claim for benefits.

The Veteran's service medical records show November 1995 and December 1995 complaints of stress related to a medical discharge for plantar fasciitis, and the Veteran reported having numerous problems with command as he was being separated from the Navy for a plantar fasciitis diagnosis.  However, there is no evidence of any psychiatric disability or psychosis during service or within one year following separation from service.  

The post-service clinical records show that the Veteran had a history of using marijuana prior to service and also after service.  The Veteran has been inconsistent with regard to his history of drug and alcohol use.  He told one examiner that he did not have a history of substance abuse.  However, numerous records show substance abuse prior to and after service.  The Board finds that those inconsistent statements regarding the timing of drug and alcohol use undermines the Veteran's credibility.  

Regarding the question of entitlement to service connection for a psychosis or other psychiatric conditions, a Shreveport VA problem list is associated with the record and shows a diagnosis of psychosis, but it does not indicate when the diagnosis was made.  A March 2001 record notes a diagnosis of psychosis.  Neither of those records shows that it was at least as likely as not that a psychosis was found within one year following separation from service.

A July 2000 VA treatment record indicates that because of the Veteran's depressed mood and psychotic symptoms, the most likely diagnosis is schizoaffective disorder versus psychosis nos.  It was noted the Veteran also appeared to have a PTSD-like component.  

In an August 2000 Persian Gulf VA examination, it was noted the Veteran was being seen in the psychiatry clinic for nightmares and hearing voices.  He was also taking medication for depression.

In an August 2000 VA treatment note, there was a diagnosis for psychotic disorder, rule out schizophrenia, rule out schizoaffective disorder, and rule out psychosis due to a general medical condition or substance abuse.

In an October 2000 letter, a VA physician indicated that the Veteran was evaluated twice in July 2000.  It was noted that psychosis, first evidenced while on active duty.  Further, possible PTSD was noted.  The physician indicated that the Veteran continued to have symptoms of intrusive thoughts, arousal, and avoidance following exposure to a ship explosion.

In a May 2001 private psychological examination, the psychologist noted by report of VA hospital, rule out schizoaffective disorder and rule out substance induce psychosis.

A June 2001 SSA consultation request noted that a recent examination revealed the Veteran misinterpreted information and provided very little effort towards tasks.  It was noted his scores were deemed not valid because of misrepresentation.  Further, it was noted that the Veteran was partially credible with regard to his allegations and symptoms.  It was noted that evidence for a previous provisional diagnosis of psychosis was primarily from the claimant's subjective report with minimal objective findings of psychosis.  Characterologic problems appeared predominant and effects of substance abuse should be considered.  The examiner found there were inconsistencies between the Veteran's alleged social limitations and his fairly adaptive activities of daily living.  It was noted the Veteran was uncooperative during psychological consultation examination which was considered totally invalid. 

In a June 2001 report of contact with the Veteran's treating psychiatrist since July 2001, it was noted the psychiatrist continued to follow the Veteran for treatment of psychosis.  The Veteran was referred to a partial hospitalization program in March 2001, but his compliance was poor.  No substance abuse was observed or reported.

In a June 2011 SSA Mental Residual Functional Capacity Assessment, the categories upon which the medical disposition was based included schizophrenic, paranoid, and other psychotic disorders and anxiety-related disorders.

A December 2013 VA treatment intake note shows the Veteran indicated that he did not like going to hospitals because he believed he would have to sign papers to return to the Navy.  He reported that he started hearing voices while in the Navy.

Notably, psychological examinations in May 2001 and June 2001 noted rule out psychosis substance-induced.  With respect to the Veteran's alcohol and substance dependence, the Board notes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2014); 38 C.F.R. § 3.301 (2015). Direct service connection for a disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99 (1999); 64 Fed. Reg. 52375 (1999).  Thus, to the extent any current psychiatric disorder was caused or aggravated by alcohol or drug abuse, service connection is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that in an October 2000 letter, a VA physician tends to indicate that psychosis was first evidenced while on active duty.  A medical opinion cannot be rejected solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board gives the opinion of the October 2000 VA physician no weight because it was based on the Veteran's history that the Board finds to be not credible and because there is no evidence of any psychosis noted in the service medical records.  The Board has reviewed all of the evidence of record, to include service treatment records, VA treatment records, and VA examination records.  Significantly, post-service medical records do not include any opinion linking any psychiatric disorder to service except for the October 2000 letter.  Those records also do not reveal any competent evidence of a psychosis during service or a compensably disabling psychosis within a year of the Veteran's separation from active duty.  

To the extent, the Veteran is claiming continuing psychiatric symptoms since service, the Board does not find that assertion credible.  Currently, the main evidence supporting the claim that a psychiatric disorder is due to service is the statements and testimony of the Veteran, or medical statements based solely on those assertions.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).

There is competent evidence that the Veteran has several diagnosed psychiatric disorders.  The record indicates that the Veteran did not report for a scheduled October 2014 VA psychological examination to assess the etiology of the claimed psychiatric disorders.  38 C.F.R. § 3.655 (2015).  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Without competent and credible evidence linking any current psychiatric disorder to service, the benefit sought on appeal cannot be granted. 

As the preponderance of the evidence is against the claim, entitlement to service connection for a psychiatric disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for psychiatric disability, to include PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


